Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 7, 10-13, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0111040 Kim et al.
1. 	Referring to claim 1, Kim et al. teaches a display device comprising: a substrate which has a trench portion recessed inward at a side, (Figure 7 #50), and which comprises a display area comprising a first display area, (Figure 7 #AA3), a second display area, (Figure 7 #AA2), and a third display area, (Figure 7 #AA1), the second, (Figure 7 #AA2), and third display areas, (Figure 7 #AA1), being protruded from a first side of the first display area, (Figure 7 #AA1), with the trench portion, (Figure 7 #50), interposed therebetween, and a peripheral area, (Figure 7 outer area from AA1-3), around the display area, (Figure 7 #AA1-3); first pixels, (pixels are not shown), on the first display area, (Figure 7 #AA3); second pixels on the second display area, (Figure 7 #AA2); third pixels on the third display area, (Figure 7 #AA1); first gate lines, (Figure 7 #G5-8 in AA3), on the first display area, (Figure 7 #AA3), and coupled to the first pixels; second gate lines, (Figure 7 #G1 & 3 in AA2), on the second display area, (Figure 7 #AA2), and coupled to the second pixels; third gate lines, (Figure 7 #G2 & 4 in AA1), on the third display area, (Figure 7 #AA3), and coupled to the third pixels; a first gate driver, (Figure 7 #GIP5-8 in AA3), to sequentially provide first gate signals to the first gate lines, (Figure 7 #G5-8 in AA3); a second gate driver, (Figure 7 #GIP 1 & 3 in AA2), to sequentially provide second gate signals to the second gate lines, (Figure 7 #G1 & 3 in AA2); and a third gate driver, (Figure 7 #GIP 2 & 4 in AA1), to sequentially provide third gate signals to the third gate lines, (Figure 7 #G2 & 4 in AA1), wherein the third gate driver, (Figure 7 #GIP 2 & 4 in AA1), is on the peripheral area between the second display area, (Figure 7 #AA2), and the third display area, (Figure 7 #AA1).
2. 	Referring to claim 2, Kim et al. teaches a display device of claim 1, wherein the first gate lines, (Figure 7 #G5-8 in AA3), the second gate lines, (Figure 7 #G1 & 3 in AA2), and the third gate lines, (Figure 7 #G2 & 4 in AA1), extend in a first direction, and wherein the second display area, (Figure 7 #AA2), and the third display area, (Figure 7 #AA1), are spaced apart from each other in the first direction.
3. 	Referring to claim 3, Kim et al. teaches a display device of claim 2, further comprising first control lines, (Figure 7 #RL1 & RL2), extending through the peripheral area between the second display area, (Figure 7 #AA2), and the third display area, (Figure 7 #AA1), and coupled to the second gate driver, (Figure 7 #GIP 1 & 3 in AA2), and the third gate driver, (Figure 7 #GIP 2 & 4 in AA1).
4. 	Referring to claim 4, Kim et al. teaches a display device of claim 3, wherein the second gate driver is to generate a second gate signal of the second gate signals corresponding to a first start pulse utilizing first clock signals provided through the first control lines, and wherein the third gate driver is to generate a third gate signal of the third gate signals corresponding to a second start pulse utilizing the first clock signals provided through the first control lines, (Figure 7 #BZ 3).
5. 	Referring to claim 6, Kim et al. teaches a display device of claim 2, wherein the second gate lines, (Figure 7 #G1 & 3 in AA2), and the third gate lines, (Figure 7 #G2& 4 in AA1), are separated from each other with the trench portion, (Figures 2 & 5 #202), interposed therebetween.
6. 	Referring to claim 7, Kim et al. teaches a display device of claim 1, further comprising: fourth gate lines on the first display area and coupled to the first pixels; fifth gate lines on the second display area and coupled to the second pixels; sixth gate lines on the third display area and coupled to the third pixels; connection lines on the peripheral area between the second display area and the third display area and coupling the fifth gate lines and the sixth gate lines with each other; and a fourth gate driver to sequentially provide fourth gate signals to the fifth gate lines and the fourth gate lines, (Figure 7 shows multiple gate drivers and gate lines connected through the first, second, and third display areas).
7. 	Referring to claim 10, Kim et al. teaches a display device of claim 7, further comprising a fifth gate driver to sequentially provide fifth gate signals to the sixth gate lines and the fourth gate lines, (Figures 7 show multiple gate drivers and gate lines connected through the first, second, and third display areas).
8. 	Referring to claim 11, Kim et al. teaches a display device of claim 10, wherein the fourth gate driver, (Figure 7 #GIP 6 in AA3), is adjacent to a second side of the first display area, (Figure 7 #AA3), and a second side of the second display area, (Figure 7 #AA2), and wherein the fifth gate driver, (Figure 7 #GIP #5 in AA3), is adjacent to a third side of the first display area, (Figure 7 #AA3), and a third side of the third display area, (Figure 7 #AA1).
9. 	Referring to claim 12, Kim et al. teaches a display device of claim 7, further comprising: seventh gate lines on the first display area and coupled to the first pixels; eighth gate lines on the second display area and coupled to the second pixels; ninth gate lines on the third display area and coupled to the third pixels; a sixth gate driver to sequentially provide sixth gate signals to the seventh gate lines; a seventh gate driver to sequentially provide seventh gate signals to the ninth gate lines; and an eighth gate driver to sequentially provide eighth gate signals to the eighth gate lines, wherein the eighth gate driver is on the peripheral area between the second display area and the third display area, (Figure 7 show multiple gate drivers and gate lines connected through the first, second, and third display areas).
10. 	Referring to claim 13, Kim et al. teaches a display device of claim 12, wherein the second gate driver,(Figure 7 #GIP 1 & 3 in AA2), is adjacent to a second side of the second display area, (Figure 7 #AA2), wherein the third gate driver, (Figure 7 #GIP 2 & 4 in AA1), is adjacent to a second side of the third display area, (Figure 7 #AA1), wherein the seventh gate driver, (Figure 7 #GIP 1 & 3 in AA1), is adjacent to a third side of the third display area, (Figure 7 #AA1), and wherein the eighth gate driver, (Figure 7 #GIP 2 & 4 in AA2), is adjacent to a third side of the second display area, (Figure 7 #AA2).
11. 	Referring to claim 20, Kim et al. teaches a display device comprising: a substrate comprising a first display area, (Figure 7 #AA3), a second display area, (Figure 7 #AA2), and a third display area, (Figure 7 #AA1), the second, (Figure 7 #AA3), and third display areas, (Figure 7 #AA1), being protruded from a first side of the first display area, (Figure 7 #AA3), and spaced apart from each other, and a peripheral area, (Figure 7 outer area from AA1-3), between the second display area, (Figure 7 #AA3), and the third display area, (Figure 7 #AA1); first pixels, (pixels are not shown), on the first display area; second pixels on the second display area, (Figure 7 #AA3); third pixels on the third display area, (Figure 7 #AA1); first gate lines, (Figure 7 #G5-8 in AA3), on the first display area, (Figure 7 #AA3), and coupled to the first pixels; second gate lines, (Figure 7 #G1 & 3 in AA2), on the second display area, (Figure 7 #AA1), and coupled to the second pixels; third gate lines, (Figure 7 #G2 & 4 in AA1), on the third display area, (Figure 7 #AA1), and coupled to the third pixels; a first gate driver, (Figure 7 #GIP5-8 in AA3), to sequentially provide first gate signals to the first gate lines, (Figure 7 #G5-8 in AA3); a second gate driver, (Figure 7 #GIP 1 & 3 in AA2), to sequentially provide second gate signals to the second gate lines, (Figure 7 #G1 & 3 in AA2); and a third gate driver, (Figure 7 #GIP 2 & 4 in AA1), to sequentially provide third gate signals to the third gate lines, (Figure 7 #G2 & 4 in AA1), wherein the third gate driver, (Figure 7 #GIP 2 & 4 in AA1), is on the peripheral area between the second display area, (Figure 7 #AA1), and the third display area, (Figure 7 #AA1).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
12.	Claims 5, 8, 9, and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
13.	The prior art teaches the claimed matter in the rejections above, but is silent with respect to the above teachings in combination with a display device of claim 4, wherein the second start pulse is the same as the first start pulse, and the second start pulse is provided to the third gate driver through one of the first control lines; a display device of claim 7, further comprising a dummy pattern overlapping the connection lines to form a capacitor; a display device of claim 12, further comprising second control lines extending through the peripheral area between the second display area and the third display area and coupled to the seventh gate driver and the eighth gate driver; and/or a display device of claim 12, further comprising a first data line, a first power supply line, a second power supply line, and a first initialization line, wherein a first pixel, which is one of the first pixels, comprises: a light emitting element coupled to both and being between the first power supply line and the second power supply line; a driving transistor to transfer a driving current to the light emitting element and comprising a first electrode, a second electrode, and a gate electrode; a switching transistor comprising a first electrode coupled to the first data line, a second electrode coupled to the first electrode of the driving transistor, and a gate electrode coupled to one of the fourth gate lines; a compensation transistor comprising a first electrode coupled to the second electrode of the driving transistor, a second electrode coupled to the gate electrode of the driving transistor, and a gate electrode coupled to one of the first gate lines; and an initialization transistor comprising a first electrode coupled to the gate electrode of the driving transistor, the second electrode coupled to the first initialization line, and a gate electrode coupled to one of the seventh gate lines.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        9/22/22